Warner, Chief Justice.
This case came before the court below on an appeal from a justice court on a traverse of an answer of a garnishee to a summons of garnishment served upon him. On the trial of the traverse of the garnishee’s answer, the jury found a verdict in favor of the garnishee. A motion was made for a new trial on the several grounds therein stated, which was overruled, and the plaintiff excepted.
1. The main question made on the trial of the case, was the validity of the following assignment made by Lawhon, the defendant, to Peter, the garnishee: “ Georgia, Bibb county. I hereby assign all of the goods and effects now in the store-house on Cherry street to H, J. Peter, for the benefit of all my creditors, and to be sold and divided among them pro rata, he hereby agreeing to do the same. January 4, 1879.” Signed “ Alex. Lawhon, [l.s.] II. J. Peter, [l.s.] ” This, in our judgment, was a good and valid assignment under the laws of the state. The promise of another is a good consideration for a promise. Code, §2744.
2. The parol evidence offered was admissible to prove all the attendant and surrounding circumstances at the time the deed of assignment was executed, for the purpose of explaining an ambiguity as to what were the goods and effects in the store-house conveyed by the deed, and to show the value thereof. Code, §2757.
3. The affidavit- in regard to the newly discovered evidence does not state from whom the deponent obtained his information as to the iron safe, and does not state what were the statements of Peter in regard to it. There was no error in overruling the plaintiff’s motion for a new trial upon all the grounds contained therein.
Let the judgment- of the court below be affirmed.